Vinje, J.
The case presents questions of fact only, and the trial court correctly disposed of it because there was practically no conflict in the evidence upon the basic facts that control. It is therefore deemed unnecessary to detail considerable evidence in the case that was argued both orally and 'in the briefs. Defendant did not give the right to an exclusive sale or lease to the plaintiffs. He had. the right to sell or lease to any one in good faith unknown to him to have been procured by plaintiffs. Roberts v. Harrington, 168 Wis. 217, 169 N. W. 603, and note to same in 10 A. L. R. 814. It is conceded by plaintiffs that at the time he entered into the option contract with Ainsworth he did not know that the Federal baseball league or any prospective clients of plaintiffs were interested therein. He in good faith believed that the property was wanted for light manufacturing purposes and insisted that the spur track thereon should not be removed; and this provision was incorporated into the option and contract. It is also admitted by plaintiffs that defendant would have suffered heavy damage had he breached his option contract with Ainsworth. With these facts clear and undisputed it is immaterial what information he had from plaintiffs after he had given the option to Ainsworth. That option bound him to carry it out or suffer heavy damages. Having entered into that option without notice, actual or constructive, that Ains-worth was either directly or indirectly connected with or acting for any prospective purchaser or lessee of the plaintiffs, the rights of the parties became fixed. The defendant at the time of entering into the last option contract had no reason to believe that he had to pay a commission to plaintiffs in case it was carried out, and he no doubt fixed his terms of lease accordingly. But whether he did or *220not, plaintiffs had no right to a commission and could gain none later against'his protest. Under these circumstances it becomes immaterial to trace the connection, if any, between Ainsworth’s clients, Weeghman and Walker, and Racey, Powers, and Gilmore, the clients of plaintiffs. The principle of law that governs this case is that the owner of property who has given an agent a non-exclusive right to sell it on commission may himself sell to one who he in good faith and without notice, actual or constructive, to the contrary, believes has not been procured by the agent, without rendering himself liable to the agent for the commission.
By the Court. — Judgment affirmed.